Case 5:19-cv-00390-JGB-KK Document 45 Filed 05/24/19 Page 1 of 3 Page ID #:352



1    Neil S. Lerner (SBN 134031)
     Mina M. Morkos (SBN 297160)
2    COX WOOTTON LERNER
     GRIFFIN & HANSEN, LLP
3    12011 San Vicente Blvd # 600
     Los Angeles, CA 90049
4    Telephone Number: (310) 440-0020
     Fax Number: (310) 440-0015
5    E-mail: nsl@cwlfirm.com
              mmorkos@cwlfirm.com
6
     Attorneys for Plaintiffs-in-Limitation,
7    JEREME CRIST, ERICA CRIST and JOANNA JACKSON,
8                         UNITED STATES DISTRICT COURT
9
          CENTRAL DISTRICT OF CALIFORNIA (EASTERN DIVISION)
10
     In the matter of the Complaint of                       Case No.: 5:19-cv-00390- JGB (KKx)
11
12   JEREME CRIST, ERICA CRIST, and                         PLAINTIFFS-IN-LIMITATION JEREME
     JOANNA JACKSON, as the owners of a                     CRIST, ERICA CRIST, AND JOANNA
13                                                          JACKSON’S NOTICE OF MOTION AND
     certain 2004 26’ Sleekcraft Enforcer,
                                                            MOTION TO STRIKE CLAIMANTS’
14   bearing Hull Identification Number                     JURY DEMAND, ADVISORY JURY
15
     NAS2606E404, and her engines, tackle,                  DEMAND, REFERENCES TO
     appurtenances, etc.                                    DIVERSITY JURISDICTION, AND THE
16                                                          “COUNTERCLAIM”
17   For exoneration from, or limitation of,
     liability.                                             Date:            July 1, 2019
18                                                          Time:             9:00 a.m.
19                                                          Place:           Courtroom 1
                                                                             3470 Twelfth Street
20
                                                                             Riverside, CA 92501
21
22
23
     TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
24
     RECORD:
25
           PLEASE TAKE NOTICE that on July 1, 2019, at 9:00 a.m., or as soon
26
     thereafter as this matter may be heard, in Courtroom 1, Plaintiffs-in-Limitation
27
     JEREME CRIST, ERICA CRIST, and JOANNA JACKSON (“PLAINTIFFS-IN-
28
                                                      1
                   PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST, AND JOANA JACKSON’S
                      NOTICE OF MOTION AND MOTION TO STRIKE CLAIMANTS’ JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 45 Filed 05/24/19 Page 2 of 3 Page ID #:353



1    LIMITATION”), will move, pursuant to Rule 12(f) of the Federal Rules of Civil
2    Procedure, and hereby do move this Court to strike the jury demand of Claimants
3    DENISE OLSON, individually, and as personal representative of the ESTATE OF
4    KIRRA IDELLA DRURY, LANCE NELSON, ASHLEY HEITZMAN, and
5    GRANT PACEWICZH (collectively referred to as “Claimants”) contained in their
6    Claim, pursuant to Rule 39(a) of the Federal Rules of Civil Procedure, on the
7    grounds that there is no legal right to a jury, or an advisory jury, on the Claims filed
8    by the Claimant in this action for exoneration of or limitation of liability, which is
9    an admiralty or maritime claim within the meaning of Rule 9(h) of the Federal
10   Rules of Civil Procedure. Further, the requirements for diversity jurisdiction are
11   not met, and any reference to diversity jurisdiction should be stricken and claim,
12   not a “counterclaim”, is the proper responsive pleading. Therefore, counterclaim
13   should also be stricken.
14                                     MOTION TO STRIKE
15         This Motion to Strike is based upon this Notice of Motion and the
16   Memorandum of Points and Authorities filed concurrently herewith. It is also
17   based on the pleadings, documents, and court records on file in this action and
18   upon such further oral and/or documentary evidence or argument as may be
19   presented at the hearing on this Motion.                This motion is made following the
20   conference of counsel pursuant to L.R. 7-3 which took place on May 15, 2019.
21
22   DATED: May 24, 2019                                   COX WOOTTON LERNER
                                                           GRIFFIN & HANSEN LLP
23
24                                                         By:     /s/ Mina M. Morkos
25
26
27
28
                                                       2
                    PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST, AND JOANA JACKSON’S
                       NOTICE OF MOTION AND MOTION TO STRIKE CLAIMANTS’ JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 45 Filed 05/24/19 Page 3 of 3 Page ID #:354



1                                                         Neil S. Lerner. Esq.
2                                                         Mina M. Morkos, Esq.
                                                          Attorneys for Plaintiffs-in-
3
                                                          Limitation: JEREME CRIST,
4                                                         ERICA CRIST, and JOANNA
                                                          JACKSON
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
                 PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST, AND JOANA JACKSON’S
                    NOTICE OF MOTION AND MOTION TO STRIKE CLAIMANTS’ JURY DEMAND
